DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Restriction Election, filed on September 29, 2021.
Applicant has elected Group I, claims 1-6, without traverse.
Claims 7-20 are withdrawn.
Claims 1-6 are elected and considered below. 

Election/Restrictions
Applicant’s election of Group II, claims 9 and 10, in the reply filed on February 1, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 07, 2020 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-6 recite a method for determining sleep quality based on a person’s activities and recommending an activity to increase the likelihood of good sleep, which is within the statutory category of a process. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method comprising:
associating a person's activities up to a current time point with one of a plurality of clusters of activity proportions for the current time point;
associating the person's activities up to the current time point with a sub-cluster in the cluster of activity proportions for the current time point;
determining that the sub-cluster is associated with poor sleep; and
recommending at least one activity to increase the likelihood of good sleep.

Similarly, dependent claims 2-6 further narrow the abstract idea described in the independent claims. Claims 2, 3 and 5 further describe the identification of a sub-cluster, retrieving exertion levels and/or the recommendation. Claim 4 describes associating activities with clusters. Claim 6 further describes collecting activity measures, estimating sleep measures, forming clusters and sub-clusters and the determining of poor sleep. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claim 1.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1-6 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows. 
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-6 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
Therefore, claims 1-6 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0188507 A1) in further view of Nachman (US 2018/0279946 A1).
Regarding claim 1, Chen teaches: A method comprising:
associating a person's activities up to a […] time point with one of a plurality of clusters of activity proportions for the […] time point; (the patient’s exercise activities are clustered within a time period [0007]-[0008])
associating the person's activities up to the […] time point with a sub-cluster in the cluster of activity proportions for the […] time point; (the patient’s exercise activities are sub-clustered within a time period [0007]-[0008])
the sub-cluster (the patient’s exercise activities are sub-clustered within a time period [0007]-[0008])
Chen does not teach:
current time point
current time point
current time point
current time point
determining […] associated with poor sleep; and 
recommending at least one activity to increase the likelihood of good sleep.
However, Nachman in the analogous art teaches:
current time point (sleep data may be collected in real time [0034])
current time point (sleep data may be collected in real time [0034])
current time point (sleep data may be collected in real time [0034])
current time point (sleep data may be collected in real time [0034])
determining […] associated with poor sleep; and (root causes of poor sleep [0010])
recommending at least one activity to increase the likelihood of good sleep. (recommendations such as behavioral changes to improve sleep quality [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to include a current time point, determining associations with poor sleep and recommending an activity to increase the likelihood of good sleep as taught by Nachman. The collection of data at a current time point offers the benefit of the recommendation to be provided in real time so that in can be implemented immediately (Nachman [0029], [0034]). Additionally, by determining the factors that cause poor sleep, the patient can avoid spending money on interventions that are unknown to be helpful in improving their sleep (Nachman [0009]). Rather, once the patient is provided an appropriate recommendations for improving sleep quality based on their sleep data, the patient can make better investment decisions to offset the root cause of poor sleep (Nachman [0010]).
Regarding claim 4, Chen and Nachman teach the method of claim 1 as described above. 
Chen further teaches:
wherein associating the person's activities up to the […] time point with a sub-cluster in the cluster of activity proportions for the […] time point comprises selecting a closest sub-cluster based on the person's activity up to the current time point (the patient’s exercise activities are sub-clustered within a time period [0007]-[0008]; the patient data is clustered by similarities in the activities and sub-clustered into groups based on the duration of the period, and the closest sub-clutter is determined based on the patient data [0007]))
Chen does not teach:
current time point
current time point
However, Nachman in the analogous art teaches:
current time point (sleep data may be collected in real time [0034])
current time point (sleep data may be collected in real time [0034])
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Nachman in further view of Wisbey (US 2017/0216671 A1).  
Regarding claim 2, Chen and Nachman teach the method of claim 1 as described above. 
Chen further teaches:
identifying a sub-cluster in the cluster […] (the patient data is clustered by similarities in the activities and sub-clustered into groups based on the duration of the period, and the closest sub-clutter is determined based on the patient data [0007]) 
[…]  for the sub-cluster […] (the patient data is sub-clustered into groups based on the duration of the period [0007])
recommending the at least one activity […] (recommendations such as behavioral changes to improve sleep quality [0010])
Chen does not teach:
identifying that [which] is associated with good sleep
an expected time to go to sleep
However, Nachman in the analogous art teaches:
identifying that [which] is associated with good sleep (determining scenarios that show measures of good qualitative sleep [0031]-[0032])
an expected time to go to sleep (habitual time to go to sleep [0049])
Chen and Nachman do not teach:
retrieving exertion levels […] from the current time […]
However, Wisbey in the analogous art teaches:
retrieving exertion levels […] from the current time […] (the exertion value at the present time [0124]; the user’s exertion is based on biometric data received from sensors [0043], [0046])
based on the retrieved exertion levels (recommendations provided based on a recommended exertion load, which describes the total demand of the session [0156], [0124], [0171])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen and Nachman to include retrieving exertion levels from the current time as taught by Wisbey. This allows the assessment of the impact that a particular activity had on one’s body (Wisbey [0003]-[0004]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Nachman and Wisbey in further view of Podder (US 2017/0004208 A1).  
Regarding claim 3, Chen, Nachman and Wisbey teach the method of claim 2 as described above. 
Chen further teaches:
[…] from the sub-cluster comprises […] (the patient data is clustered by similarities in the activities and sub-clustered into groups based on the duration of the period, and the closest sub-clutter is determined based on the patient data [0007])
Chen and Nachman do not teach:
- wherein retrieving exertion levels
retrieving exertion levels […]
However, Wisbey in the analogous art teaches:
wherein retrieving exertion levels (the exertion value at the present time [0124]; the user’s exertion is based on biometric data received from sensors [0043], [0046])
retrieving exertion levels […] (the exertion value at the present time [0124]; the user’s exertion is based on biometric data received from sensors [0043], [0046])
Chen, Nachman and Wisbey do not teach:
from the centroid of the sub-cluster
However, Podder in the analogous art teaches:
from the centroid of the sub-cluster (identifying names of the term sub-clusters using the centroid of the term sub-cluster, claim 16, [0086])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen, Nachman and Wisbey to include the centroid of the sub-cluster as taught by Podder. By identifying the term sub-cluster centroid and displaying it to a user, the user is able to decide whether to use that term sub-cluster centroid as the name for the term sub-cluster (Podder [0085]-[0086]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Nachman in further view of Karsten (US 2017/0000348 A1).  
Regarding claim 5, Chen and Nachman teach the method of claim 1 as described above. 

wherein recommending at least one activity comprises […] determining what activities can be performed before it is time to sleep […]
However, Nachman in the analogous art teaches:
wherein recommending at least one activity comprises […] determining what activities can be performed before it is time to sleep […] (providing a recommendation to change either the environment or user behavior to improve sleep quality [0045]; recommendation in real-time to watch a scary movie earlier in the evening or watch something else [0029], [0032])
Chen and Nachman do not teach:
retrieving the person's calendar and determining activities given the entries in the person's calendar
However, Karsten in the analogous art teaches:
retrieving the person's calendar and determining activities given the entries in the person's calendar (analyzing a user’s calendar and identifying a time slot for a recommended activity and adding a calendar entry [0012], [0088]; recommendations may be a sleeping recommendation or exercise related [0014])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen and Nachman to include retrieving the person’s calendar and determining activities based on the entries in the calendar as taught by Karsten. This ensures that the user has avoided any conflicts with another commitment and is able to complete the activity as suggested (Karsten [0180]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Nachman in further view of Cook (US 2016/0314255 A1).  
Regarding claim 6, Chen and Nachman teach the method of claim 1 as described above. 

for a plurality of people, collecting activity measures […] (patient activity data and diagnostic device data for a large plurality of patients may be collected [0034]-[0035], [0007])
forming the clusters and sub-clusters based on the activity measures; and (the patient data is clustered by similarities in the activities and sub-clustered into groups based on the duration of the period [0007])
 […] [data] in each sub-cluster […] (calculating a vector representing the received patient data and calculating a distance between the vectors and vectors for each LSP model, to determine the closest sub-cluster [0016], [0007])
the sub-cluster (the patient’s exercise activities are sub-clustered within a time period [0007]-[0008])
Chen does not teach:
from a respective activity sensor
using the activity measures to estimate when the person fell asleep and the quality of the person's sleep;
However, Nachman in the analogous art teaches:
from a respective activity sensor (sleep data from sensors including an accelerometer, hear rate monitor, EEG monitor and respiration monitor [0014])
using the activity measures to estimate when the person fell asleep and the quality of the person's sleep; (the sleep classification logic infers sleep quality including sleep duration, sleep interruption [0014])
using the quality of each person's sleep […] to determine whether […] [it] is associated with poor sleep (analysis of sleep quality along with environmental factors allows insights into the root causes of poor sleep [0010], [0017], [0022], [0024])

collecting sensor measure over an entire day
However, Cook in the analogous art teaches:
collecting sensor measure over an entire day (data collection of sensor measurements over a day period [0054], [0064], [0013])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen and Nachman to include sensor measurements collected over an entire day as taught by Cook. This offers the benefit of the ability to observe variations and make interpretations regarding an individual’s daily routines (Cook [0080], [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Heit (US 2018/0003723 A1) discloses a system for monitoring, assessing and improving quality of sleep. Reference Agarwal (US 2015/02353366 A1) discloses a method for identifying waveform patterns in a time series. Reference Wisbey (US 2017/0120107) discloses a system creating a neural network to provide personalized recommendation using activity monitoring devices with biometric sensors. Reference Moturo (US 2017/0189641 A1) discloses a system for characterizing and treating poor sleep behavior. Reference Xin (US 2019/0069838 A1) discloses an intelligent sleep system, a user side system and a cloud side system.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686